DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/21/2020 have been fully considered but they are not persuasive. The Applicant’s amendments have not been entered because they raise new issues by further limiting the claim range of the peak area ratio recited in pending claim 1.  However, the Applicant’s arguments are addressed in the interest of advancing prosecution.  The Applicant contends that the Declaration 09/08/2020 demonstrates that Example 1 of JP ‘136 does not inherently satisfy the peak area ratio recited in pending claim 1.  The Examiner has conceded this and does not contest it.  Furthermore, the Examiner has never argued that Example 1 of JP ‘136 inherently possesses a peak area ratio within the Applicant’s recited range.  The Applicant has argued that “the Declaration has demonstrated that a fluorinated alkyl group-containing copolymer containing repeating units represented by structural formula A and structural formula B will not necessarily have peaks within the wavenumber ranges recited in claim 1.” (Page 10 of the Response).  However, the Declaration does not demonstrate this.  The Declaration states in [13], “As a result of the experimentation, it was determined that, in an infrared absorption spectrum of the fluorine-containing graft polymer of Example 1 of JP ‘136, a ratio of a peak area in a wavenumber range of from 1,020 cm-1 to 1,308 cm-1 to a peak area in a wavenumber range of from 1,6733 cm-1 to 1,779 cm-1 was 2.6.”  As such, the Declaration does show that the structural formulas A and B do have peaks 
 A peak area in a wavenumber range of from 1,6733 cm-1 to 1,779 cm-1 is determined as carbonyl groupsin the fluorine-containing graft polymer.
	Similarly, a peak area in a wavenumber range of from 1,020 cm-1 to 1,308 cm-1 is determined as the sum of a C-F group and a C-O-C group in the fluorine-containing graft polymer.

Furthermore, the Applicant teaches in the specification (p. 34):
Examples of the fluorine-containing graft polymer having the above peak area ratio include polymers obtained by copolymerization of at least a polymerizable compound having fluorinated alkyl group and a polymerizable compound that does not have a fluorinated alkyl group and that has an ester group (-C(=O)-O-).  A fluorine-containing graft polymer having the above peak area ratio is obtained by adjusting the ratio of the amounts of these two polymerizable compounds.

The Applicant then provides examples of monomers that possess the types of bonds to will show IR peaks within the recited ranges (p. 35):
In particular, the fluorine-containing graft polymer may be a fluorinated alkyl group-containing polymer that has a structural unit represented by general formula (FA) below and a structural unit represented by general formula (FB) below.
	
General formula (FA) and (FB) are given as:

    PNG
    media_image1.png
    619
    469
    media_image1.png
    Greyscale
.
As argued previously, these are the same general formulas taught by JP ‘136.  As such, the Applicant teaches in the specification that the peak area ratio is driven by the relative amounts of general formula (FA) and (FB).  This is further demonstrated in the Examples wherein fluorine-containing graft polymer (1), (4) and (C5) wherein only the relative amounts of monomers according to general formulas (FA) and (FB) are changed and wherein different peak area ratios are obtained.  These three examples show that as the amount of the fluorinated monomer (FA) increases the peak area ratio increases (see Table 2).  As such, the Applicant’s specification and declaration make 
	The Examiner has argued that JP ‘136 also teaches that it is desirable to optimize the relative amounts of structural formula A and B, depicted below to form a fluorine-containing graft copolymer:

    PNG
    media_image2.png
    809
    779
    media_image2.png
    Greyscale


As can be seen structural formula A of JP ‘136 corresponds to the Applicant’s general formula (FA) and structural formula B of JP ‘136 corresponds to the Applicant’s general formula (FB).  Furthermore, JP ‘136 teaches that optimizing the amount of fluorine content in the graft copolymer suppresses the occurrence of image defects (see [0011] and [0017]) and that the fluorine content of the graft copolymer also optimizes the dispersion stability of fluorinated particles and also improves the solvent solubility of the 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150.  The examiner can normally be reached on 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        02/10/2021